DETAILED ACTION
	The response dated 8/26/2022 has been entered and is treated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0105995 to Freet in view of 80/20 linear bearings.
Regarding claim 1 Freet discloses a vehicle lift comprising: a lift base (12) configured to be mounted in a cargo area of a vehicle; a lift tower (11) movable with respect to the lift base; a platform (14) movable with respect to the lift tower; a first rail assembly fixed to the lift base and the lift tower and configured to move the lift tower horizontally with respect to the lift base, the first rail assembly comprising at least two pairs of extruded rails, one pair of extruded rails (21) being secured to the lift base and another pair of extruded rails (22/23) being fixed to the lift tower and movable with respect to the pair of pair of extruded rails secured to the lift base.
Freet does not disclose a plurality of bearings, each bearing comprising a sheet positioned between adjacent extruded rails, the bearings forming the sole contact between the adjacent extruded rails.  Rather, Freet shows roller/wheels running in channels (as well a combination of rollers and blocks in some instances).
80/20 teaches bearings for providing linear motion between extruded rails including a plurality of bearings (UHMWPE pads), each bearing comprising a sheet positioned between adjacent extruded rails (see page 661 from 80/20 catalog showing pads between rails), the bearings forming the sole contact between the adjacent extruded rails (see page 661) in order to provide low friction self-lubricating contact for linear motion along an extruded profile (80/20 video, see capture frame).
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have modified Freet to include a plurality of bearings, each bearing comprising a sheet positioned between adjacent extruded rails, the bearings forming the sole contact between the adjacent extruded rails, as taught by 80/20, in order to provide low friction self-lubricating contact for linear motion along an extruded profile.  Furthermore, doing so merely entails using commercially available parts for the intended purposes.
Regarding claim 2 Freet discloses the first rail assembly comprises: a first pair of outer extruded rails (21) secured to the lift base; a first pair of central extruded rails (22) movable with respect to the first pair of outer extruded rails; and a first pair of inner extruded rails (23) movable with respect to the first pair of central extruded rails and fixed to the lift tower.
Regarding claim 3 Freet discloses a second rail assembly fixed to the lift tower and the platform and configured to move the platform vertically with respect to the lift tower, the second rail assembly comprising at least two pairs of extruded rails, one pair of extruded rails (26) being secured to the lift tower, and another pair of extruded rails (28) being secured to the platform and movable with respect to the pair of extruded rails secured to the lift tower.
	Regarding claim 4 Freet discloses the second rail assembly comprises: a second 
pair of outer extruded rails (26) secured to the lift tower; a second pair of central extruded rails (27) movable with respect to the second pair of outer extruded rails; and a second pair of inner extruded rails (28) movable with respect to the second pair of central extruded rails and fixed to the lift tower.
Claims 5-13 specify a particular cross section of the extruded rails and t-slots configured for attaching and connection various components.  Freet does not explicitly disclose the claims cross sections and t-slots.
That said, it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included the cross sections and t-slot arrangements because such extruded rails are well known and available for purchase and assembly in the claimed manner as is their intended usage.  Assembly in the claimed manner and linear motion is a common and known usage of such extruded rails and thus their usage would have been obvious.
Regarding claim 15 Freet teaches the bearings made of Teflon (para 0053) but does not specifically note the inclusion of acetal or aramid fibers.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included Teflon bearings and acetal and aramid fibers, as the materials are well known and being used in their intended manner to realize their known advantages (strength, low friction, etc.).  Substituting Teflon for the UHMWPE shown by 80/20 would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing because doing so merely entails substituting one known material for another to yield predictable results and both materials are widely used for their low-friction properties.
Regarding claim 20 Freet discloses a handheld control operable to control movement of the first rail assembly and the second rail assembly (para 0061).
 Regarding claims 21-23 Freet discloses all the limitations of the claims (see above) except the handheld control includes a light, the light is an LED light and a pair of LED lights at a distal end thereof (the control).
That said, it would have been obvious to one of ordinary skill in the art at the time 
of Applicants’ filing to have included the handheld control includes a light, the light is an LED light and a pair of LED lights at a distal end thereof (the control) because incorporating LEDs into controls is well known.  For instance, keys having built in LEDs to illuminate the keyhole as well all sorts of remotes having buttons with LED backlights are well known and widely used.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freet and 80/20 in view US 4,664,584 to Braun.
Regarding claim 16 Freet and 80/20 teach all the limitations of claim except a hold down arm pivotally secured to the lift tower.
Braun teaches a lift device including a hold down arm (60) pivotally secured to the lift tower to provide a handrail for the lift.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included a hold down arm pivotally secured to the lift tower, as taught by Braun to provide a handrail for the lift.
Braun discloses that the hold down arm includes a sleeve (66 over 60). 
Braun does not disclose the sleeve is foam.  
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included the sleeve is foam and/or rubber because using foam/rubber on handles and contact pieces is well known for comfort, to provide additional grip and to prevent scratching.

Claims 18-19 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freet and 80/20 in view US 8,235,644 to DiGiovanni.
Regarding claims 18 and 24 Freet and 80/20 teach (or renders obvious, see above) all the limitations of the claims except at least one downwardly projecting light on the lift tower.
DiGiovanni teaches a lift with at least one downwardly projecting light (56) on the lift tower in order to illuminate the lift.
It would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included at least one downwardly projecting light on the lift tower, as taught by DiGiovanni, in order to illuminate the lift.
Regarding claims 19 and 25 DiGiovanni does not explicitly disclose the at least one downwardly projecting light is an LED light.
That said it would have been obvious to one of ordinary skill in the art at the time of Applicants’ filing to have included the at least one downwardly projecting light is an LED light because LEDs are well known and widely used in a variety of settings including automotive lighting.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection cites 80/20 which shows that which was alleged as missing from Freet.  As discussed in detail above, 80/20 shows bearings as claimed in the amended (now pending) claims and incorporation of such bearings would have been obvious.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3652